         Case 2:19-cv-00276-WB Document 149 Filed 07/17/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHERINE CROCKETT,                                            CIVIL ACTION
               Plaintiff,

                v.

 LUITPOLD PHARMACEUTICALS, INC.,                                NO. 19-276
 et al.,
               Defendants.

                                  MEMORANDUM OPINION

       Plaintiff Katherine Crockett moves the Court for permission to serve certain Swiss

Defendants—Vifor Pharma Ltd., Vifor Pharma Participations Ltd., and Vifor (International) AG

(collectively, “the unserved Swiss Vifor Defendants”)—via alternative service pursuant to

Federal Rule of Civil Procedure 4(f)(3).

       Plaintiff initiated this lawsuit to recover for injuries allegedly suffered as a result of her

medically supervised use of Injectafer, an iron replacement injection medication. Among the

Defendants named in the Complaint was Vifor Pharma Management Ltd., a company based in

Switzerland, which Plaintiff served pursuant to Hague Convention protocols. Vifor Pharma

Management Ltd. filed a motion to dismiss in support of which it submitted an employee’s

declaration (“the Goulburn Declaration”) asserting, inter alia, that Vifor Pharma Management

Ltd. was not the appropriate entity to sue for claims related to Injectafer. Plaintiff was permitted

to amend her Complaint to add three other Vifor entities—Vifor Pharma Ltd., Vifor Pharma

Participations Ltd., and Vifor (International) AG—all of which are based in Switzerland and

none of which have yet been served.

       Vifor Pharma Management Ltd.’s U.S.-based counsel rejected Plaintiff’s request that it

accept service on behalf of the unserved Swiss Vifor Defendants. Plaintiff then filed the instant
           Case 2:19-cv-00276-WB Document 149 Filed 07/17/20 Page 2 of 5




motion to which the same counsel has filed an opposition on behalf of the unserved Swiss Vifor

Defendants.

        Federal Rule of Civil Procedure 4(f) describes how service must be made on a defendant

located in a foreign country. Plaintiff seeks to effectuate service pursuant to Rule 4(f)(3), which

permits service “by other means not prohibited by international agreement, as the court orders.”

Thus, “service under Rule 4(f)(3) must be (1) directed by the court; and (2) not prohibited by

international agreement. No other limitations are evident from the text.” Rio Props., Inc. v. Rio

Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002); see also Marks Law Offices, LLC v.

Mireskandari, 704 F. App’x 171, 177 (3d Cir. 2017) (noting that a “wide variety” of alternative

methods of service under Rule 4(f)(3) have been authorized, including delivery to the

defendant’s attorney). As such, “the task of determining when the particularities and necessities

of a given case require alternative service of process under Rule 4(f)(3)” is left “to the sound

discretion of the district court.” Rio Props., 284 F.3d at 1014.

        Defendants argue that service pursuant to Rule 4(f)(3) cannot be made unless attempts

via Hague Convention protocols pursuant to Rule 4(f)(1) have been exhausted and have been

unsuccessful.1 Under Rule 4(f)(1), service is permitted “by any internationally agreed means of

service that is reasonably calculated to give notice, such as those authorized by the Hague

Convention on the Service Abroad of Judicial and Extrajudicial Documents[.]” Fed. R. Civ. P.

4(f)(1). Whether Plaintiff must attempt Hague-compliant service under Rule 4(f)(1) prior to


1
 Defendants rely on this Court’s opinion in Graphic Styles/Styles International LLC v. Men’s Wear Creations, 99 F.
Supp.3d 519, 524 (E.D. Pa. 2015) to argue that “use of the Convention procedures, when available, is mandatory if
documents must be transmitted abroad to effect service.” However, the Graphic Styles plaintiff had only attempted
and failed to make service by international certified mail, and subsequently requested permission to attempt service
by e-mail or Facebook to the defendants in China. Id. at 520-21. Here, Hague-compliant service has already been
effectuated on a closely related Vifor entity the U.S. based lawyers of which represent both that entity and the
unserved Swiss Vifor Defendants, assuring that the latter are aware of this action. Additionally, no documents need
be transmitted abroad to effect service, as service can be made domestically on the unserved Swiss Vifor
Defendants’ U.S-based counsel.


                                                         2
           Case 2:19-cv-00276-WB Document 149 Filed 07/17/20 Page 3 of 5




becoming eligible for alternative service under Rule 4(f)(3) has not been directly addressed by

the Third Circuit.

         Looking to the text, Rule 4(f) contains no hierarchy between the authorized methods for

international service as delineated in subsections (1)-(3). Each subsection of the rule “is

separated from the one previous merely by the simple conjunction, ‘or,’” and is not “subsumed

within or in any way dominated by Rule 4(f)’s other subsections; it stands independently, on

equal footing.” Rio Props, 284 F.3d at 1015; see also Nuance Comms., Inc. v. Abbyy Software

House, 626 F.3d 1222, 1239 (Fed. Cir. 2010). Additionally, Rule 4(f)(3) is devoid of express

limitations that “indicate its availability only after attempting service of process by other means.”

See Rio Props, 284 F.3d at 1015. As such, Rule 4(f)(3) is an equally valid method for service as

Rule (4)(f)(1). See, e.g., I.M. Wilson, Inc. v. Otvetstvennostyou “Grichko”, 2018 WL 6446601,

at *2 (E.D. Pa. Dec. 10, 2018); Celgene Corp. v. Blanche Ltd., 2017 WL 1282200, at *2 (D.N.J.

Mar. 10, 2017); but see SEC v. Dubovoy, 2016 WL 7217607, at *2 (D.N.J. Dec. 13, 2016)

(“Considering Rule 4(f)(1) and Rule 4(f)(3) together, it follows that if a foreign country has

agreed upon means of service in accordance with the Hague Convention, then any other means

of service employed by a plaintiff would constitute ‘means prohibited by international

agreement.’”); Cephalon, Inc. v. Sun Pharm. Indus., Inc., 2011 WL 6130416, at *5 (D.N.J.

Dec. 7, 2011).2


2
  The unserved Defendants also argue that they are entitled to service under Hague Convention procedures because
Switzerland has objected to Article 10 of the Hague Convention. Article 10 of the Hague Convention “address[es]
additional methods of service that are permitted by the Convention (unless the receiving state objects).” Water
Splash, Inc. v. Menon, 137 S. Ct. 1504, 1508 (2017). Switzerland has objected to all alternative forms of service
enumerated in Article 10. See Elobied v. Baylock, 299 F.R.D. 105, 108 (E.D. Pa. 2014). However, Article 10 is
inapplicable here. First, Article 10 does not address “service on a defendant . . . through alternate means in the
forum state.” RSM Prod Co., 2007 WL 2295907, at *4. Additionally, as clarified by the Supreme Court in Water
Splash, Article 10 only applies to “service abroad.” 137 S. Ct. at 1509 (emphasis in original). Here, Plaintiff is not
requesting an alternative form of service abroad. Had Plaintiff requested to serve the Swiss Vifor Defendants via
certified mail to Switzerland, such a request would be prohibited by international agreement pursuant to
Switzerland’s objection to Article 10. Instead, Plaintiff’s request for alternate service on a domestic lawyer of the


                                                          3
           Case 2:19-cv-00276-WB Document 149 Filed 07/17/20 Page 4 of 5




        Certainly, here, alternative service on the unserved Swiss Vifor Defendants through

domestic counsel for Vifor Pharma Management Ltd. is the most judicially efficient option to

avoid severe delays in this litigation stemming from the customary timing restrictions of

traditional Hague Service. Plaintiff has already effectuated service pursuant to the Hague

Convention on Vifor Pharma Management Ltd. The Goulburn Declaration explained the close

relationship between Vifor Pharma Management Ltd. and the unserved Swiss Vifor Defendants:

“Vifor Pharma Management Ltd. is also an affiliate of Vifor (International) AG. Both are

wholly owned by Vifor Pharma Participations Ltd. which is wholly owned by Vifor Pharma

Ltd.”3 Furthermore, Plaintiff states that serving Vifor Pharma Management Ltd. via the Hague

Convention process took approximately 79 days and $1,863.75 in associated costs, including

document translation. To require Plaintiff to conduct Hague service three additional times on the

unserved Swiss Defendants who are closely affiliated with Vifor Pharma Management Ltd.,

would be duplicative, unnecessary, and inefficient. See, e.g., Bravetti v. Liu, 2013 WL 6501740,

at *2 (D.N.J. Dec. 11, 2013); Knit With v. Knitting Fever, Inc., 2010 WL 4977944, at *4-*5

(E.D. Pa. Dec. 7, 2010); LG Elecs., Inc. v. ASKO Appliances, Inc., 2009 WL 1811098, at *4 (D.

Del. June 23, 2009).

        Certainly, any alternative method of service completed pursuant to Rule 4(f)(3) must

comport with due process requirements. See Schlunk, 486 U.S. at 707. But “the Due Process

Clause does not require an official transmittal of documents abroad every time there is service on

a foreign national.” Id. Due process is satisfied when the alternative method of service provides



unserved Swiss Vifor Defendants renders Article 10 inapplicable here. See Volkswagenwerk Aktiengesellschaft v.
Schlunk, 486 U.S. 694, 707 (1988) (stating that the Hague Convention only applies to “transmittal[s] abroad that
[are] required as a necessary part of service”).




                                                        4
         Case 2:19-cv-00276-WB Document 149 Filed 07/17/20 Page 5 of 5




“notice reasonably calculated, under all the circumstances, to apprise interested parties of the

pendency of the action and afford them an opportunity to present their objections.” See Knit

With, 2010 WL 4977944, at *4 (citing Mullane v. Central Hanover Bank & Tr. Co., 339 U.S.

306, 314 (1950)). So long as there exists adequate and recent contact between a foreign

defendant and their domestic counsel, service on domestic counsel is sufficient to ensure that the

defendant will receive notice of the suit. See In re GLG Life Tech. Corp. Sec. Litig., 287 F.R.D.

262, 267 (S.D.N.Y. 2012); see also LG Elecs., 2009 WL 1811098, at *4 (finding that the

“regularity of contact” between domestic counsel and the defendant “clearly demonstrate[d]”

that the defendant was on notice of the complaint and its contents).

       Here, there is plentiful evidence that the unserved Swiss Defendants are on notice of the

case brought against them: they are closely affiliated with one another and with a served

Defendant which has been litigating this and many other substantially similar cases before this

Court for over a year now, they are represented by the same U.S. based counsel and U.S. based

counsel is in close contact with them.

       For the foregoing reasons, Plaintiff’s motion for alternative service is granted. An

appropriate order follows.

July17, 2020

                                                      BY THE COURT:


                                                      /s/Wendy Beetlestone, J.
                                                      _______________________________
                                                      WENDY BEETLESTONE, J.




                                                 5
